Title: To James Madison from James Monroe, 16 December 1804
From: Monroe, James
To: Madison, James


Sir
Bordeaux Decr. 16. 1804.
I arrived here last night in seven days from Paris which I left on the 8th. It is necessary to write forward two days in advance to Bayonne, to make arrangments for the mules which are to take me to Madrid. The intermediate country or the greater part of it is said to be almost a desert. There are but few taverns on the route and those furnish neither beds provisions or other accomodation than that of shelter, in addition to which there is danger of being attacked by robbers especially to publick characters who travel slowly without a guard, of which an example lately occurred in the case of an Ambassidor of Portugal who was attacked & plundered of every thing he had with him. Hence it becomes necessary to adopt precautions against all these evils. With a relay of mules the journey may be made, without halting as I presume a moment, in five or six days. With the same set it requires 12. or 15. I have requested Mr. Lee in harmony with an acquaintance of his here, a respectable merchant to whom I was addressed from Paris, to write to Bayonne to have the necessary arrangment made for my immediate departure on my arrival there, for Madrid, to proceed with the greatest dispatch, under an injunction however to dispense with the relay, in case on a comparison of the difference in the time incident to each mode, it appeared to be less an object than I had understood it was. This gives me two days at this place and the opportunity of communicating what it is material to add to my letter of the 27th. ulto.
On the day of my arrival ⟨a⟩t Paris Mr. Livingston informd me, after having stated what had occurr’d respecting the disposition of the French government on the points depending between us & Spain, that he had had a plan for the adjustment of our differences with Spain which he thought would be effectual and we might adopt with advantage. His project was that spain should put us in possession of the disputed territory, & that we shod. create a stock of about seventy millions of livres which shod. be transferr’d to Spain, of which 10. millions shod. be reimbursible annually, & that provision shod. be made for settling amicably in the interim the question of boundaries between the two countries. He informed me that he had communicated his plan to you for the consideration of the President. I observed that I was persuaded that the adoption of such a plan could not fail to terminate in our paying twice for the same thing, since it was not presumeable that we shod. ever get back any of the money wh. might be thus advanc’d, or that the boundary wod. ever be settled otherwise than it now is without our sacrificing the stock thus transferr’d; that his plan was further objectionable as it did not secure to us East Florida, the only point which we admitted to be in question, or the payment of the sums due to our citizens. He replied, on the contrary, that by his plan we shod. get the country without paying a farthing for it⟨,⟩ as the reimbursement might be secured by drafts on Mexico, and that East Florida might be comprized in it & likewise put in our possession. I have since understood of Genl. armstrong, that such a disposition of E. Florida formed a part of the plan, & it is proper to observe that I understood of Mr. Livingston that the transfer of the stock to spain was to be considered in the light of a loan. As however the project has been communicated to you, it is unnecessary to go further into that subject than simply to state the light in which it appeared to me by his own representation. If I have misconceiv’d it in any respect it is in your power to correct the error. It is far from my intention to misrepresent it. As it was obviously incompatable with your instructions to me, & with every idea which I entertained of our rights and interests in the points to which it referr’d, after stating the objections above mentioned in as delicate terms as I could, tho’ distinctly, I declind a further discussion of this project from a sensibility to his own feelings, which I was fearful I might hurt by pushing it further. I asked him to be so good as to present me to the government which he promised and complied with. When he presented me to Mr. Talleyrand he said nothing of my being on my way to Spain or of the motive which brought me to Paris: he observed the same conduct when he presented me to the Emperor. I could not help observing the circumstance in the first instance; however when I recollected that he had before informed me that he had apprized Mr. Talleyrand of my arrival in Holland, my destination &ce, I considerd it as a casual omission to which I attached no consequence, & perhaps it merits to be viewed in that light. He obligingly asked an audience of the Arch Chancellor Cambaceres & Arch: Treasurer Le Brun to which he accompanied me as he had done in a visit to Mr. Marbois and in two afternoon visits to Mr. Talleyrand in neither of wh. did we find him at home. When I was presented to Mr. Talleyrand he recd. me with great kindness, and told me that he shod. be glad to see me often with other expressions of the same kind. By the Emperor I was also recd. with attention. After some few remarks relative to the time of my departure from England, my journey &ce he asked me if I would stay sometime in Paris. I replied that I shod., but that I was on my way to Madrid; he paused & seeming to collect himself add’d “ay I understand you, you will have much difficulty to succeed there.” I observed that I hoped not with the aid of his good offices. He smiled but made no reply passing on to others. The other gentlemen above mentioned treated me with the friendly regard they had always done.
    After these forms were gone through I asked Mr. Livingston if he could do any thing more to forward the business which had brought me to Paris, to which he replied that he could not. I then asked if he had any objection to my entering into communication with the ministers of the government & doing every thing in my power to forward it? He said he had none, on the contrary that he thought it was very proper that I shod. do so. On very mature reflection I resolv’d to take the course which is detailed to you in my letter of the 27th & accordingly immediately set to work to prepare the paper which accompanies it. I was the more prompted to this from what escaped Mr. Marbois in a conversation three days after my arrival in Paris, in which I communicated very fully the object of my visit to Spain, of passing thro Paris on the route and of the expectation which I entertained of aid from his government. He observed that such was the situation of Spain at this time, that he was persuaded if we would make her suitable pecuniary accomodations we might succeed.
   It is due to Mr. Marbois to observe that he never glancd at this idea afterwards.
 I availed myself of the occasion which the remark furnished to shew the impossibility of such accomodations being made, while it was admitted that we treated on a footing of equality, & paid any regard to the rights and interests of our fellow citizens. He observed that our claims were unsettled, and that it was a very important object to the UStates to extinguish the right of Spain to any territory within our limits. I had by accident unfortunately left with Mr. Purviance my copy of the paper entitled “an examination into the boundaries of Louisiana.” Mr. Livingston had committed his copy of the same document to Mr. Marbois, with a view to promote its doctrines sometime before my arrival, to whom he had referr’d me for it. In delivering me the paper Mr. Marbois observed, that in my communication with Mr. Talleyrand which [I] had intimated I intended to have, it would be proper to have my note prepard, & after conversing freely with him on the subject to deliver it in person, asking of him at the time another interview. In conversation with Mr. Hautrieve at Mr. Talleyrands some days after this, on the same subject, he expressed to me the same sentiment that Mr. Marbois had done as the principle on which our differences with Spain must be adjusted. He observed that both parties must make sacrifices; that Spain must cede territory, & that the UStates must pay money. I made the same objections to this remark that I had made to Mr. Marbois’s, tho’ less in detail as the opportunity was less favorable. From all these circumstances I was the more confirmed in the opinion that a paper containing a general view of our differences with Spain, should be presented to the French government, which shod. in the clearest manner possible prove, that in no event could any money be paid to Spain in consideration of the proposed adjustment.
Mr. Livingston having called on me soon after I had commenc’d the paper which I contemplated to present to Mr. Talleyrand, I shewed him what I had written & asked him what he thought of the plan, of which what he saw might enable him to form some opinion. He notic’d that part  which respected the debts due by Spain to our citizens & seemed to think that it was improper for me to advert to it in a communication with the French government. I told him that my motive was to preclude the idea of our paying to Spain any money by virtue of the proposed treaty. He said no more from which I concluded that he saw the propriety of the measure. Two days afterwards he called and asked, if I had recd. any new instructions from you relative to our differences with Spain? I replied that I had not of a late date. He said that he meant more especially the part to be taken with the French government. I gave the same answer. He then observed that it was in his opinion improper for me to hold any direct communication with the French government: that none ought to be made but by himself or his successor, in his name and of course such as he approved. He hinted that such an interference had the appearance of an intrigue, tended to undermine the minister, and as we might think differently on the subject, might imbarrass him in his course with this govt. in promoting an adjustment with Spain, especially if the contents of the communication were not known to him. These remarks were so singular and unexpected that they utterly astonished me. They led us into a conversation of some length & earnestness the substance of which is as follows. He further observed that as I was a mere passenger not accredited to the French govt., he doubted whether the minister would answer my note: that the object which I sought had been already obtained of it, by instructions to general Bournonville, & that my application might produce a revocation of those instructions and draw a decisive answer from the govt. ⟨a⟩gnst our pretentions & thereby do essential mischief: that he had told me on my first arrival what had passed between him & this govt. on the subject, & offered to shew me the correspondence, which I had declined reading. To these objections, after expressing my surprise, I replied, that till then I had supposed that we were acting together, and that the course I was pursuing had had his entire approbation: he had informed me on my arrival that he had apprized Mr. Talleyrand of my being on the route, my destination and the object of it; had presented me to the government, declind acting farther, as he said, on account of the arrival of his successor at the port, and expressly sanctioned the measure I was about to take, which seemed to be the more necessary, as General Armstrong had not when I commenc’d the paper arrived, was not then recd., and might not be for sometime: that I did not think that my agency merited to be viewed in the light in which he seemed to place it; that I was not a medling intrigu’er, interfering in concerns with which I had nothing to do, and undermining the minister to whom it belonged; nor was I unknown to the government to whom I proposed to address myself: that I had been formerly accredited to the French government on this very subject, had had communications with it on it, and had left the affair in such a state when I took my leave of the first consul & went to England, with him, and all the chief officers of the government, as excited the expectation that I would renew them on my return; that as I was a minister of our Govt., proceeding thro’ Paris with its approbation, and for the express purpose of doing every thing in my power to promote the object of the mission to Spain, I did think that I had a right to communicate with the French govt. in the manner I proposed, nor could I suppose that my note would remain unanswered; that it was not likely I should take a view of the subject, different from his, as I acted under instructions which I shod. obey strictly; it would be strange indeed if I who was charged (in association with Mr. Pinckney) with the business, by our govt., who possessed all its views on the subject, should embarrass the minister there whose duty it was only to obtain the aid of the French govt. in support of the negotiation: that I could not imagine what had suggested the idea of secrecy on my part in respect to him, since no act of mine justified it; I had already shewn him what I was about, when I had drawn only a few paragraphs of the paper, which proved not only that I withheld nothing from him, but that I meant to consult him on what I did: that the object which I sought was not obtaind since from what he told me of the actual disposition of the French govt., it was manifest that without new instructions to genl. Bournonville I could not rely on his aid; that the former were probably revoked, but if they were not, it could not be doubted that they would be as soon as I proceeded on to Madrid, unless some new impression was made on his government to prevent it: that so far from considering the object as being obtained, by the instructions which were given to general Bournonville a year past, I seriously regretted that any application had ever been made to his govt. for them untill the negotiation was about to commence, as by frequently calling its attention to the subject out of season, the idea of its importance was likely to be magnified & thereby essential injury done: that by our commission and instructions neither Mr. Pinckney or myself could commmence the negotiation in the absence of the other except in case of his death: that I had always intended to read his correspondence with this govt., on the subject, & had declined it on the night of my arrival only because I was fatigued and there was company present. This is I think a correct view of what passed between us. In adverting to it somedays afterwards, he seemed to have taken some of my remarks, in a light different from what I had intended to place them; for example that I was better acquainted with the subject than himself, and would be concerned in no negotiation I did not controul. I very well remember that the idea which I meant to convey was, that I was better acquainted with my instructions than he could be, unless a copy had been sent to him, which I did not suppose was the case, since there could be no object for it, and the multiplication of such documents was always to be avoided when possible⟨;⟩ and that I ought to be the judge how far an insight into my instructions, or the general object of the proposed negotiation with Spain, shod. be opend to the French government, and that I had a right to expect of the minister there an accomodation with my wishes in that respect. You will observe that by the nature of the subject it is not likely that I could have been drawn, by any degree of provocation, into the expression of a different sentiment, was my character in other respects open to the imputation belonging to it. It was not the great question of Louisiana, its boundaries &ce that we were discussing. On those points there did not occur between us any difference of opinion; and with regard to any negotiation, none was to be carried on with the French government. The object simply was to gain the aid of France in support of a negotiation with Spain. He said also that by my doctrine which precluded his agency in it, till I left England, it was improper for him to oppose the measures of the Admiral Gravina; I reminded him that in our conversation that circumstance had been noticed by him, and that in my reply I had expressed a different sentiment; that I had made a distinction between his being prepared at all times and taking suitable measures when necessary to prevent mischief, and interfering in the manner he had done, out of season, to ask the aid of the French government in support of a negotiation which did not exist. I told him that had I not been advised by him that the French government had intimated its willingness to assist our negotiation with Spain, before I left England, that I shod. have remained there till I did receive such information: that under such circumstances I shod. have written him as soon as I recd. yr. instructions to enter on that business, to request him to communicate the same to that govt., & ask its aid as had been promised us; that except to prevent mischief that was, in my opinion, the time to ask it and not sooner. I might mention other things which he said tending to irritate, if it was proper to enter further into the subject in that view. These however I pretermit, as I wish only to give you a correct idea of the occurrence, not to recite remarks which perhaps were made in the warmth of discussion & regretted afterwards. One circumstance however it is proper to mention, because it is connected with the present topick, somewhat in character with it, tho’ it happened on a former occasion. In the course of the conversation he reminded me of a difference which took place between us last year in a question to which the chevalr. D’Azara was in some respects a party, the substance of which he said he had communicated to you. I told him that I had never mentioned that incident to you from motives of delicacy to him and was surprised that he had done so. He intimated that he did not know what I had done in that respect and had thought it proper (as he never withheld any thing from his government) to communicate what had occurr’d: that he had however done it in a manner that would be satisfactory to me. The circumstances of that incident are as follows. After we had concluded the treaty with France and been promised & were in daily expectation of receiving the ratification by the French government I had decided as you know to proceed to Spain, of which I had apprized the Minister of foreign affairs. Mr. Livingston had urged the propriety of my so doing, and pressed my departure. At that moment I was advised by the Consul Cambaceres not to go, with an assurance that that was not a favorable time, an advice which was given afterwards by the Consul Le Brun & others, and finally confirmed by the first Consul himself. When the first intimation was given to that effect by the consul Cambaceres he referr’d me to Mr. Marbois for more precise details. I went immediately to Mr. Marbois, but finding him not at home, thought proper to call on Mr. D’Azara in the hope of getting some information from him on the subject. I had apprized him that I intended to go to Spain, the object of the visit & been promised letters by him. As soon as I mentioned the subject he told me that he had written to his court a few days since by an extry. courier, at the request of Mr. Livingston, to propose to it, to cede Florida to the UStates, and to submit to it the propriety of treating for it at Paris. I asked when he expected an answer to his proposition? He said if it was sent by an extry. Courier it wod. be in 20. or 24. days from the time his left Paris, but if by the post, a much longer time. Of this step Mr. Livingston had given me no information, & it was by accident that I discovered it to my utter astonishment, as he was actually pressing me at the time to set out for Madrid, in obedience to my instructions, to commence a negotiation there, even against the advice which I had recd. from the 2d. & 3d. consuls as above mentioned. I saw Mr. Livingston the day after I recd. this information from Mr. D’Azara, for the incident was so extry and unexpected to me that I declined calling on him in the evening, when he asked me again when I shod. set out to Madrid. I replied that a new difficulty had occur’d in the business & then recounted to him the above. He spoke of it as a mere casual conversation with the chr. D’Azara. I observed, it appeared that the chr. had viewed it in a very different light, by having submitted it to his court by an extry. courier: that under such circumstances it would be very absurd for me to proceed to Spain, at a time when a power to treat on the subject which carried me there, might be soon expected at Paris. I reminded him that if the power had arrived, even while I was there, no negotiation could be commenc’d by us, as it was entrusted to Mr. Pinckney & me; much less cod it be carried on by him alone in the absence of Mr. P. & myself. We went together by accord to the chr. D’Azara, when he requested the chr. to announce to his government that I was about to proceed to Madrid for the purpose &ce & to consider what he had said as of no consequence. I never mentioned this subject to you for the reason above mentioned, and the more especially as by the manner in which it terminated, there seemed to be no necessity for it. At that time and since, Mr. Livingston has spoken of this incident in different lights. At one time he has represented it as a casual and jocular occurrence between him and the Spanish Ambassidor, which meant nothing. At another, as having been an Elegible expedient, which would most probably have succeeded, had it been pursued. If it is to be considered in the light manner first mentioned, no harm could be done by putting an end to it. On the contrary some good might be, as important concerns ought not to be trifled with. If it is to be viewed in the other light the proceeding is open to the severest criticism, in respect to his conduct in it, while the demonstration is complete that no harm was done by putting an end to it. Without relying on the important fact that he had no power to treat, it was sufficiently evident by subsequent events, that no negotiation at that time carried on at Paris or Madrid could have succeeded. Before we parted I renewed to Mr. Livingston the assurance that as I never had contemplated taking any step in the business on which we conferr’d, without the knowledge of Genl. Armstrong & himself, so he might be perfectly satisfied that I shod. adhere to that resolution.
    As I had adopted the plan of presenting a correct view of our differences with Spain to the French govt. on reflection so I resolved notwithstanding the above occurrence to pursue it. I was resolved however for many reasons that now occurr’d to me to act with great circumspection. As soon as I had finished my note I calld on General Armstrong who was not yet presented to the Emperor, read it to him, and observed that it contained the view which I wished to be presented to the French government relative to our business with Spain; that since what had passed with Mr. Livingston, with which he was acquainted I should be better satisfied that the substance shod. be communicated in his name or that of Mr Livingston than mine. He told me that he saw no objection to its being presented in mine; that as he was not yet presented to the Emperor, he could not do it, & wished no delay. I then called on Mr Livingston and made the same proposal to him. He read the paper and approved it with some modifications, which were of no great importance, to which I readily assented. He said that he had no objection to my presenting it as an informal note, or if I preferr’d, that he would enclose it to Mr. Talleyrand & ask him to give me an interview on the subject, tho’ he intimated that that would take time. I suggested the idea of himself, Genl. Armstrong and myself going together to the minister, and presenting him the paper to which he seemed to be averse. I then said that I would call in person and present it myself. In an interview however with Genl. Armstrong the same day, I expressed a desire that he would accompany me, to give the paper more weight, to wh. he readily agreed, tho he said it would be better that we all three went, and promised to confer with and endeavor to prevail on Mr. Livingston to accompany us. I saw Genl. Armstrong next morning and heard that his endeavors had not been successful. As Mr Livingston was unwilling to accompany us the General seemed averse to go without him, especially as he was not presented. In consequence I went immediately to Mr. Talleyrands office, but was informed by the porter that it was a day of audience for the foreign ambassidors who alone he was ordered to admit as that as I was not one he could not admit me without the special license of the minister, which he would apply for if I desired it. As I saw his court yard full of carriages, and concluded that I could do nothing if admitted, I resolved not to ask it, and returnd home to reflect further on the course to be taken. My final decision was to take no step on my own ground alone. I was aware that I was pursuing a course, and pressing a point which was not well relished, by those or some of them with whom I had to deal, and was therefore resolved to keep within strict rule and etiquette in every movment which I made. Of this decision I apprized General Armstrong and Mr. Livingston without delay; of the latter I requested to the minister introductory of mine which he promised and complied with. I send you a copy of his letter to Mr. Talleyrand accompanying mine which was perfectly satisfactory to me. He wrote me however at the same time a letter to dissuade me from the measure, which I answered in one which acknowledged my satisfaction with his to the minister, & justified the measure I had taken. Of these I shod. send you copies had I not unfortunately left them at Paris, among papers which were deemed useless at Madrid. Some days after our letters were sent to the minister Mr Livingston recd. from him a short note which promised an answer to the communication, as soon as the sense of the Emperor could be taken on it, which however was not given when I came off. From an informal but authentick source I was assured, that a report had been made on the whole communication by the department to be submitted to the Emperor, the substance of which was to declare that W. Florida was not comprisd by the terms of the treaty or intention of the parties in the cession of Louisiana by Spain to France, or by the latter to the UStates; and also that the claim on Spain by the UStates for vessels condemned there taken by French privateers was precluded by our treaty with France of 1800. The first of these doctrines was said to be supported by a correspondence which took place at the time of the negotiation between France & Spain. I asked this gentleman why was this correspondence withheld from Mr. Livingston and myself during our negotiation at Paris? Was it to enhance the price to be given for the territory? Why bring it forward now, to benifit Spain at our expence? Could such a course of conduct be deemed compatable with the honor of [the] French government? Would such a correspondence affect our claim under a purchase made without a knowledge of its contents. When I left Paris the report had not been submitted to the Emperor owing to the nature and urgency of the business in which the government was engaged. I did not hesitate in many informal communications, the substance of which I was persuaded were made known to those in power, to declare most solemnly that I would sanction no measure which contemplated a payment of money to Spain, in any transaction we might have with her in the affair:
   by which was meant by creation of Stock, or otherwise which took the money from our people.
 that neither the state of things between the parties, the example of France in a similar case, or my instructions permitted it. These conversations were with a person who possessd the confidence of certain persons in power as well as my own, tho’ they were not of a nature to compromit either party. That circumstance enabled me to speak with the utmost freedom, and perhaps to say things which it might have been difficult to press directly in the same manner to the parties themselves. From the sums due France by Spain it was to be supposd that whatever the latter got of us would be paid to the former. I did not omit to press that fact in all the views of which it was susceptible. When I found that it was expected that we shod. pay a cons⟨i⟩derable sum of money to adjust the business with Spain I declined seeking any conversation with the minister on the subject untill I could send my note in, to prevent his compromitting himself till he saw our views. After my note was sent in I preferr’d the informal communications above adverted to for the same reason, especially as I had cause to think they were preferrd on the other side. When I came off my note had not been answered. General Armstrong apprized the minister that I was to set out immediately for Spain, of whom he asked my passport, and I called to take leave of him with intention not to avoid a conversation on the subject, if the opportunity permitted, but he was from home, so that I did not see him on my departure, which was precisely what I wished. The affair stands thus they have our views of the subject; know our determination not to give one cent, and that we are resolved to push the point, and I think must see that they cannot take part against our claims without discredit and injury. General Armstrong intended some few days after I left Paris to call and tell the minister that I calculated with confidence on the good offices of the Emperor in the affair, and is prepared to discuss the merits of any answer which may be recd. unfavorable to our pretentions, tho’ it is not improbable that none will be given, as I left Paris without one. You will perceive that I staid long enough to obtain one and could not justify remaining longer under existing circumstances between Spain and Britain. Indeed I wished none of the kind I thought it probable would be given while there: at the same time it is not improbable that this govt. will not be dissatisfied at a pretext for withholding one. You will see by the above how the affair stands & what prospect there is of success under my present powers. I had reason to think, indeed I was so assurd that France, would have the negotiation transferrd to Paris to secure the controul of it in respect to Spain, & that some propositions would be made in that state of it. I shall I hope be able to prevent this. But in balancing the great interests of our country, & the course which this affair may possibly take the President will decide whether any new powers may be necessary to the commission, or modification of it. I am personally willing to act in any situation, or place, or association, tho’ it is proper to remark that the situation of Mr. Pinckney having demanded and obtained his passport, as I am informed, may create some difficulty in the business; none however which I shall not endeavour to remove.
I have had as you will see by the above details much vexation and trouble in this affair. So far as it respects Mr Livingston it is at an end. We had no rupture tho some warm discussion. We parted as heretofore. In respect to this govt., I have had to press things very disagreeable to some in power, the effect of which I thought I felt in my relation to them. To balance between evils without the hope of any profit to France, it has not been used to, & it takes it ill of any one to expose it to that dilemma. Should the President deem it proper to make a provisional arrangment to meet all possible contingencies the communication ought to be forwarded by a special messenger without delay. I hope however that the existing one will prove adequate. I shall endeavour all in my power to make it so. I am with great respect and esteem yr. very Obt. Servant—
Jas. Monroe
